After Remand from the Alabama Supreme Court

THOMPSON, Judge.
On September 14, 2001, this court, affirmed the trial court’s judgment, without an opinion. 841 So.2d 318 (Ma.Civ.App.2001) (table). The Supreme Court of Mabama has reversed this court’s judgment and remanded the cause. Ex parte Lamar Advertising Co., 849 So.2d 928 (Ala.2002). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, P.J., and CRAWLEY, PITTMAN, and MURDOCK, JJ., concur.